Title: To James Madison from Chauncey Humphrey, 30 January 1816
From: Humphrey, Chauncey
To: Madison, James


                    
                        
                            Hartford this 30th Day of January AD 1816
                        
                        The petition of Chauncey Humphrey of Winchester in the County of Litchfield Respectfully Sheweth that on or about the 8th day of December 1814 Your petitioner was at Hartford in the said State of Connecticut at the House of Eleazar Porter Tavern-Keeper in said Hartford and then had in his possession a few articles of dry Goods To the Valu of about Two Hundred Dollars, in the Chamber Occupied by the Petitioner, and Suspicions having been entertained that said Goods were unlawfully brought or Smuggled into the United States Solomon Porter Junr. Son of the Surveyor of the Customs attempted to seize said Goods by means of a Warrant Signed by Solomon Porter Surveyor of the Customs—Purporting to be an Order “To Search the Shores of Connecticut River for a Boat” “or the House of Eleazar Porter” which Last words were Interlined with Pale Ink and appeared To be in a Different hand writing.
                        Your Petitioner acknowledges with Regret that he made Resistance to the Search of his Room under an Order so Strange and uncommon in its Language and which the petitioner then verily believed To have been altered from its Original form without the consent of authority of the Surveyor: your Petitioner without intending To criminate any one of Intentional Wrong in this Proceding did Verily believe that said Warrant was Illegal and conferred no authority whatever on said Porter To enter the

Petitioners Room contrary to his will. Sometime after this first attempt a Different Search warrant, Signed by a Legal Magistrate was obtained and as soon as the Petitioner was informed that said process was legal he immediately discontinued all Resistance to said Search and said goods were immediately Seized & Taken into possession by said Surveyor. Afterwards a Libel was filed by the district attorney against these goods and by advice of his Counsel the Petitioner did not put in any claim to the Same and they were regularly condemned and sold for the benefit of the United States and the Informer for about the Sum of $170 Dollars. Soon after this The district attorney caused a Suit to be brought against the Petitioner for having brought said goods into the United States contrary to Law demanding therefor a penalty of $400 and at the August Term of the district Court AD 1815 Said cause was Brought to Trial and his Honour the District Judge decided that the Record of Condemnation in the Case of said Libel against the Goods was conclusive Evidence of the Petitioners Guilt and thereupon directed a Verdict against the Petitioner and the said United States thereupon Recovered Judgment against the Petitioner for said Penalty of $400 and Costs Amounting To $96,20.
                        At the same term of said Court a Judgment was recovered against Eleazar Porter, the Tavern Keeper at whose House the Petitioner Lodged for $400 Penalty and $119.70 Costs on account of the Same Transaction and here your Petitioner supposed that all further Legal Prosecutions would end and that no further Vengeance would be Wreaked on the Petitioner especially as the Losses already Sustained would Take more than all the Property of your Petitioner after paying his Just debts. But contrary to the Expectation and belief of all Persons acquainted with the unhappy Circumstances of the Transaction at the said Last session of the Circuit Court for the District of Connecticut Holden in September last the Attorney of the United States filed Bills of Inditement against the Petitioner and said Tavernkeeper for Resistance to said Officers of the Customs and the Grand Jury found the Inditement against the Petitioner a [“]True bill” his body has been arrested by a Capias issued thereon and he stands holden To Trial to the Circuit Court in April next; and as if to complete the Misfortunes of the Petitioner the Attorney of the United States has commensed two other Suits against the Petitioner and said Tavernkeeper under the pretence that said former Judgments recovered for precisely the same Offence were erroneous from some Error in the Declarations—notwithstanding no appeal was Taken from said Judgments and the same are now in full force and effect. Under the Severe presure of these accumulated prosecutions attended with unexampld Costs and Immoderate Expense the Petitioner is advised To Request the interposition of the President of the United States To Rescue the Petitioner and his family from inevitable destruction. Is the Punishment and

Suffering of the Petitioner to have no end but with Life? or aught his Wife and Children To be cast on the World without care or protection Merely in Consequence of one Inadvertant and imprudent act? Your Petitioner would Respectfully remark that by the Laws of the United States in frequent instances as in the present various penalties and forfeitures are anexed To one and the same act of Offence; Such as a forfeiture of the property which has violated the Law and various penalties upon the Owner. But your Petitioner can never Suppose that it is consistant with the mild Spirit of our Penal Code, that all these various penalties should be exacted in the same case. Your petitioner would rather suppose that the provision for pecuniary penalties was designed to be carried into effect in such cases and in such only, where the goods unlawfully could not be seized and consequently not Subjected To the forfeiture provided by Law.
                        Your petitioner need hardly observe that the beneficial effect expected from the punishment of Offences is wholly Lost, when that punishment becomes so excessive as to excite the pity and commiseration of the Community at Large.
                        Your Petitioner is compelled to appeal to his domestic afflictions as further Reason for interference in his behalf. Your Petitioner has a Wife who has been almost intirely confined to her Bed for fifteen years Past requiring constant care and Watchfullness and attention to render her as comfortable as her hopeless condition will admit. He has also four children dependant intirely on him for Support. Your Petitioner is much embarressed with Debts; Requiring all his vigilence and industry to provide for the means for their payment: and you[r] Petitioner is compelled To state that if his debts were paid he should be almost if not intirely distitute of Property. To Save the friends who have generously assisted him in his pecuniary embarrassments every exertion is indispensably necessary and a further prosecution of the Present demands against him by the United States will not only involve him in Ruin but the Ruin of those who have so generously befriended him. Under these circumstances the Petitioner Respectfully Prays the President of the United States to take his unhappy case into consideration and To grant to him a free Pardon and Remission of all the penalties and punishments to which he may have made himself Subject by his conduct in the Premises Except the forfeiture of said Goods seized and condemned as aforesaid. And Your Petitioner as in duty bound will ever Pray
                        
                            
                                Chauncey Humphrey
                            
                        
                    
                    
                        We the Subscribers believe the facts in the above Petition are correctly Stated and Sincerely Request that the Prayer of the Petitioner may be Granted.
                        
                            Jona. Brace[and seven others]
                        
                    
                 